In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-453 CR

____________________


ALEXANDER SANCHEZ YURIAR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 90978




MEMORANDUM OPINION
	Alexander Sanchez Yuriar was convicted and sentenced on an indictment for
burglary of a habitation.  Yuriar filed a notice of appeal on September 19, 2005.  The trial
court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App.
P. 25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by
the district clerk.
	On October 18, 2005, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  Appellant argues the
sentence was "oppressive" because he had no prior criminal record, his lawyer did not
explain "the chain of evidence" and the effect of witness statements, and his punishment
was not agreed upon as part of the plea-bargain.  He asks for a new trial.  The appellant
does not identify, however, an issue that directly and distinctly relates to punishment and
not the decision to adjudicate.  The record has not been supplemented with an amended
certification.  Because a certification that shows the defendant has the right of appeal has
not been made part of the record, the appeal must be dismissed.  See Tex. R. App. P.
25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								        DAVID GAULTNEY
									        Justice

Opinion Delivered December 7, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.